Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the Amendment and RCE filed on 02/05/2021. As directed by the amendment, claim 1 has been amended. As such, claims 1-12 are pending in the instant application.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Nemazi on 06/16/2021.
The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the amended claim set filed 02/5/2021):
1. 	A vibrotactile stimulation device, 

a controller configured to operate the vibrating effector using rules of stimulation, and 
a vibration detector arranged laterally with respect to a principal axis of the vibrating effector and adapted to be directly exposed to the body environment in order to receive a portion of vibrational energy transmitted to the vibration detector via said body environment during the application of the pulses of vibrational energy by said vibrating effector, and to determine a characteristic of transmission of the vibrational energy coupling between the vibrating effector and the body environment to be stimulated, wherein
 the vibration detector is connected to the controller for controlling said vibrating effector for selectively amplifying thepulses of mechanical vibrational energy as a function of the determined characteristic of transmission, wherein
the controller is configured to modulate parameters of the pulses of mechanical vibrational energy applied by the vibrating effector as the function of the determined characteristic of transmission and to amplify the pulses of mechanical vibrational energy in an event of a poor coupling between the vibrating effector and the body environment.
2. (Canceled) 
Currently Amended) The device as claimed in claim 1, wherein the vibration detector is adapted to effect a kinematic detection along an axis corresponding to said principal axis of vibration of the vibrating effector.
	6. (Currently Amended) The device as claimed in claim 1, wherein the vibrating effector is able to transmit the vibrational energy along the principal axis perpendicular to an interface between the vibrating effector and the body environment to be stimulated.
	8. (Currently Amended) The device as claimed in claim 1, further comprising an indicator which in response to body environment to be stimulated.
	11. (Currently Amended) The device as claimed claim 9, wherein the disposable flexible casing comprises features able to receive and removably elastically hold at least part of an edge of the plate.
	12. (Currently Amended) The device as claimed in claim 9, wherein said disposable flexible casing has a peripheral edge provided with an adhesive for attachment to the body environment to be stimulated.




Allowable Subject Matter
Claims 1 and 3-12 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independence claim 1, Ehrenreich et al. (U.S. Publication 2013/0102937 hereinafter Ehrenreich), the closest prior art of record, discloses a vibrotactile stimulation device, designed to be applied against a body environment to be stimulated, the device comprising: a
 vibrating effector (Fig.4, [0100], [0113]: driver assembly 220) able to apply pulses of mechanical vibrational ([0113]: driver assembly comprises a mechanical vibratory device, a piezoelectric speaker) energy to said body environment, a controller ([0093]: first circuit board 500 and second circuit board 550) configured to operate the vibrating effector using rules of stimulation ([0104]: when the reflected sound matches that of one stored in memory, then the vibrating effector is turned on to provide therapy), and, and to determine a characteristic of transmission of the vibrational energy coupling between the vibrating effector and the body environment to be stimulated ([0104]: the reflection sound represents the characteristic of transmission of the vibrational energy ), wherein the vibration detector ([0104]: microphone ) is connected to the controller (Fig. 6, [0104]: microphone would be utilized by the processor 551 which is a part of the  second circuit board 550) for controlling said vibrating effector for selectively amplifying ([0104]: when the reflected sound matches the one stored in memory, the mechanical vibratory device of the driver assembly 220 amplified the vibrational energy to provide therapy) the pulses of mechanical vibrational energy as a function of the determined characteristic of transmission, wherein the controller (first circuit board 500 and second circuit 
	Although Ehrenreich does not explicitly disclose the vibration detector arranged laterally with respect to a principal axis of the vibrating effector and adapted to be directly exposed to the body environment in order to receive a portion of vibrational energy transmitted to the vibration detector via said body environment during the application of the pulses of vibrational energy by said vibrating effector, but since Ehrenreich discloses the vibrating detector/microphone listen for a reflection of the test signal off of the user clavicale , skin or other bone and from the disclosure of the location of the vibrating effector/driver assembly 220 (element 220’ in Figure 5) and how it is mounted to the second surface 215. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to implement Ehrenreich’s vibration detector/microphone to be arranged laterally with respect to a principal axis of the vibrating effector and adapted to be directly exposed to the body environment in order to receive a portion of vibrational energy transmitted to the vibration detector via said body environment during the application of the pulses of vibrational energy by said vibrating effector, so that Ehrenreich’s  microphone properly detect the signal generated by the vibrator effector/driver assembly 220 off of the user’s clavicle, skin or other bone ([0104]).
However, Ehrenreich does not disclose amplifying the pulses of mechanical vibrational energy in an event of a poor coupling between the vibrating effector and the body environment, instead Ehrenreich’s disclose such amplification of energy at the opposite 
	In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims allowed over prior arts.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785